          Case 5:18-cv-03160-SAC Document 15 Filed 06/02/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

FRANK JAMES BURNETT,

                       Plaintiff,

               v.                                             CASE NO. 18-3160-SAC


RENO COUNTY COMMISSION,
et al.,

                       Defendants.

                                    MEMORANDUM AND ORDER

       Plaintiff Frank James Burnett brought this pro se civil rights action pursuant to 42 U.S.C.

§ 1983. The Court granted his motion to proceed in forma pauperis. On March 1, 2019, the Court

entered a Memorandum and Order and Order to Show Cause (Doc. 9) granting Plaintiff until

March 21, 2019, in which to show good cause why the improper defendants should not be

dismissed for the reasons stated in the MOSC. Plaintiff was also directed to notify the Court as to

whether his state criminal proceedings are ongoing and whether his claims should be stayed under

Younger v. Harris, 401 U.S. 37, 45 (1971). The MOSC provided that “[f]ailure to respond within

the allowed time may result in the dismissal of this action without further notice.”

       The Court’s MOSC was mailed to Plaintiff at his current address of record and was returned

as undeliverable, with a notation that Plaintiff was no longer at the facility. (Doc. 10.) The Court’s

Local Rules provide that “[e]ach attorney or pro se party must notify the clerk in writing of any

change of address or telephone number. Any notice mailed to the last address of record of an

attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3). Because Plaintiff failed to

provide the Court with a Notice of Change of Address and failed to respond to the MOSC within




                                                      1
         Case 5:18-cv-03160-SAC Document 15 Filed 06/02/20 Page 2 of 2




the allowed time, the Court dismissed this action without prejudice under Fed. R. Civ. P. 41(b) on

March 22, 2019. (Docs. 11, 12.)

       On May 26, 2020, more than a year after this case was dismissed, Plaintiff filed a “Motion

to Have Pro Se Civil Rights Action Pursuant to 42 U.S.C. § 1983 Refiled Out of Time in Response

to MOSC Ordered on March 1, 2019” (Doc. 14). Plaintiff states that on May 15, 2020, the Kansas

Court of Appeals affirmed the district court’s ruling granting his motion to suppress, thereby

ending the doctrine of Younger abstention. To the extent Plaintiff’s motion is construed as a

request to reopen his closed case, his motion is denied.   Plaintiff’s case was dismissed “without

prejudice” to him refiling a new action, and he has failed to make any argument as to why the

Court should reopen this case a year after it was dismissed due to his failure to respond to the

Court’s MOSC.

       IT IS THEREFORE ORDERED THAT Plaintiff’s motion (Doc. 14) is denied.

       IT IS SO ORDERED.

       Dated June 2, 2020, in Topeka, Kansas.



                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                    2
